[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________                  FILED
                                                          U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                               No. 09-16036
                                                               AUGUST 5, 2010
                           Non-Argument Calendar
                                                                 JOHN LEY
                         ________________________                 CLERK

                     D. C. Docket No. 08-00071-CR-HL-5

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

LUIS ALCARAZ MEDINA,

                                                           Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Georgia
                       _________________________

                               (August 5, 2010)

Before EDMONDSON, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:

     John Phillip Fox, appointed counsel for Luis Alcaraz Medina, has filed a
motion to withdraw on appeal supported by a brief prepared pursuant to Anders v.

California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and

Medina’s convictions and sentences are AFFIRMED.




                                          2